COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Lisa Rodriguez v. Universal Surgical Assistants, Inc.

Appellate case number:       01-19-00236-CV

Trial court case number:     18-DCV-2580-12

Trial court:                 458th District Court of Fort Bend County

       On May 7, 2019, we abated the appeal and remanded the case to the trial court
“pending the completion of the procedure under Rule 4.2 of the Texas Rules of Appellate
Procedure.” See TEX. R. APP. P. 4.2; see also TEX. R. CIV. P. 306a(4), (5). The trial
court clerk has filed a supplemental clerk’s record that includes the trial court’s orders
“Determining Actual Notice of Appealable Order.” Accordingly, we reinstate the appeal
on the Court’s active docket.
        Appellant’s brief is due to be filed in this Court no later than 20 days from the date
of this order.1 See TEX. R. APP. P. 38.6(a), (d).
       It is so ORDERED.

Judge’s signature: _/s/ Julie Countiss
                     Acting individually         Acting for the Court

Date: __July 16, 2019___




1
       The clerk’s record was filed in this appeal on April 10, 2019. On April 9, 2019, the court
       reporter advised the Clerk of this Court that appellant’s counsel had notified her that
       “there [was] no record associated with this appeal.”